

116 HR 1407 IH: ALS Disability Insurance Access Act of 2019
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1407IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Mr. Moulton (for himself, Mr. King of New York, Mr. Abraham, Mr. Aguilar, Mr. Bergman, Mr. Bilirakis, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bonamici, Ms. Brownley of California, Mr. Carson of Indiana, Mr. Cartwright, Mr. Case, Ms. Castor of Florida, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Mr. Collins of New York, Mr. Rodney Davis of Illinois, Ms. Dean, Mr. DeFazio, Mr. Delgado, Mr. Deutch, Mr. Emmer, Mr. Engel, Mr. Fitzpatrick, Mr. Foster, Ms. Gabbard, Mr. Gallego, Mr. Garamendi, Mr. Gibbs, Mr. Gonzalez of Texas, Mr. Grijalva, Mr. Hastings, Mr. Heck, Ms. Herrera Beutler, Mr. Holding, Ms. Norton, Mr. Hurd of Texas, Mr. Katko, Ms. Kelly of Illinois, Mr. Kilmer, Mr. Kim, Mr. Kind, Mr. King of Iowa, Mr. Langevin, Mr. Lawson of Florida, Ms. Lee of California, Mr. Lewis, Mr. Ted Lieu of California, Mr. Lipinski, Mr. Lowenthal, Mrs. Luria, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McGovern, Mr. Meadows, Ms. Meng, Mr. O'Halleran, Ms. Omar, Mr. Panetta, Mr. Payne, Mr. Peters, Mr. Peterson, Ms. Pingree, Mr. Pocan, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Mr. Schiff, Mr. Schrader, Ms. Sewell of Alabama, Mr. Soto, Ms. Stefanik, Mr. Suozzi, Mr. Takano, Mr. Thompson of Mississippi, Mr. Tipton, Mr. Tonko, Mrs. Torres of California, Mr. Turner, Mr. Vela, Ms. Wasserman Schultz, Mrs. Watson Coleman, Ms. Wild, Mr. Womack, Mr. Yarmuth, Mr. Zeldin, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to eliminate the five-month waiting period for
			 disability insurance benefits for individuals with amyotrophic lateral
			 sclerosis (ALS).
	
 1.Short titleThis Act may be cited as the ALS Disability Insurance Access Act of 2019. 2.Elimination of waiting period for individuals with amyotrophic lateral sclerosis (ALS) (a)In generalSection 223 of the Social Security Act (42 U.S.C. 423) is amended—
 (1)in subsection (a)— (A)in paragraph (1), in the matter following subparagraph (E), by striking or (ii) and inserting (ii) in the case of an individual who has been medically determined to have amyotrophic lateral sclerosis (ALS), for each month beginning with the first month during all of which the individual is under a disability and in which the individual becomes entitled to such insurance benefits, or (iii); and
 (B)in paragraph (2)(B), by inserting or (iii) after clause (ii). (b)Effective dateThe amendments made by this section shall apply with respect to applications for disability insurance benefits filed after the date of the enactment of this Act.
			